DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JP 2007133617 on the IDS filed 10/3/2018, see English translation with the office action dated 12/9/2020) modified by Hashizume (US 2010/0230155).
Regarding claim 1, Masanori meets the claimed, an insert molding method (Masanori [0006] describes an insert molding method) comprising: forming a concave portion on one surface of a primary molding section; (Masanori [0009] describes a lower case (primary molding section) is formed with a concave shape) disposing an insert component on a bottom side of the concave portion of the primary molding section (Masanori [0010] describes a substrate and IC tag insert (insert molding components) are laid flush with the lower case) and laminating a heat-insulating component on an opening side of the concave portion; (Masanori [0010] describes layering an heat resistant sheet (heat-insulating component) on top of the insert component ) and molding a secondary molding section to be disposed in contact with the one surface of the primary molding section (Masanori [0012] describes an injection molding process to form the upper case (secondary molding section) fused and integrated onto the structure.)
Masanori does not meet the claimed, the concave portion including a lower concave portion and an upper concave portion, the lower concave portion and the upper concave portion being formed in multiple stages, and an area of an opening of the upper concave portion being larger than an area of an opening of the lower concave portion. 
Analogous in the field of insert components, Hashizume meets the claimed, the concave portion including a lower concave portion and an upper concave portion, (Hashizume Figure 1C shows a lower and upper portion) the lower concave portion and the upper concave portion being formed in multiple stages, (Hashizume [0020]-[0022] teach a two-step molding process), and an area of an opening of the upper concave portion being larger than an area of an opening of the lower concave portion (Hashizume Figure 1C further shows the upper portion is wider at the top than the lower portion.)

    PNG
    media_image1.png
    331
    682
    media_image1.png
    Greyscale

The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person or ordinary skill in the art before the filing date of the present invention. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the insert molding method of Masanori with the formation of upper and lower concave 
Regarding claim 4, Masanori does not meet the claimed, the insert molding method according to claim 1, wherein: the insert component is disposed in the lower concave portion and the heat-insulating component is disposed in the upper concave portion. Analogous in the field of insert components, Hashizume meets the claimed, the insert molding method according to claim 3, wherein: the insert component is disposed in the lower concave portion and the heat-insulating component is disposed in the upper concave portion. (Hashizume Figure 1C shows a substrate (insert component) 15 on the bottom of the lower portion, and an air gap (which insulates) 19 inside of the upper portion.)
It would have been obvious to a person of ordinary skill in the art to combine the layered insulating and insert components of Masanori with the components in the upper and lower concave portions in order to insulate various parts of the insert against heat during injection molding, see Hashizume [0029]. 
Regarding claim 5, Masanori meets the claimed, the insert molding method according to claim 1, wherein guaranteed temperature of the insert component is lower than a molding temperature of the secondary molding section (Masanori [0011] teaches that the heat resistant sheet (heat-insulating component) shields the insert component from the temperature during the secondary molding process of the upper case so that the component won’t be adversely affected by the temperature.)
Regarding claim 6, Masanori meets the claimed, the insert molding method according to claim 1, wherein at least one of the upper concave portion and heat-insulating component is shaped such that the heat-insulating component is difficult to detach due to a flow of resin during molding of the secondary molding section (Masanori Figure 3 shows the heat insulating sheet 25 is shorter than the length of the primary/secondary molding sections 20 and 30.  Since the heat insulating sheet 25 is completely encapsulated in the molding sections 20 and 30, it would be difficult to detach once the secondary molding section has been formed.)



    PNG
    media_image2.png
    335
    615
    media_image2.png
    Greyscale





Regarding claim 8, Masanori does not meet the claimed, the insert molding method according to claim 6, wherein the upper concave portion includes a groove portion. Analogous in the field of insert components, Hashizume does not teach a groove on the upper concave portion and thus does not explicitly meet the claimed, the insert molding method according to claim 6, wherein the upper concave portion includes a groove portion, however, Hashizume [0023] describes a ridge that is formed in the structure in order to guide and position the insert components within the structure. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the upper concave portion taught by modified Masanori with the groove/ridge taught by .
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Masanori as applied to claim 1 above , and in further view of Lasarov (US 2009/0004557).
Regarding claim 2, Masanori does not meet the claimed, the insert molding method according to claim 1, wherein the insert component is a secondary battery. 
Analogous in the field of insert components, Lasarov meets the claimed, the insert molding method according to claim 1, wherein the insert component is a secondary battery (Lasarov [0017] teaches a battery is used as a functional component.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the insert molding method taught by Masanori for use with a battery as taught by Lasarov in order to protect the battery against physical damage, see Lasarov [0002]-[0004].
Regarding claim 9, Masanori does not meet the claimed, the insert molding method according to claim 1, wherein: the insert component is disposed on an interior side of the lower concave portion and the heat-insulating component is disposed on an opening side of the lower concave portion; and a heat transfer member is disposed on an interior side of the upper concave portion and a second heat-insulating component is disposed on an opening side of the upper concave portion. 
Analogous in the field of insert components, Hashizume meets the claimed, the insert molding method according to claim 3, wherein: the insert component is disposed on a bottom side of the lower concave portion and the heat-insulating component is disposed on an opening side thereof (Hashizume [0029] and Figure 1C shows the air gap 17 (insulating the substrate from the injected plastic) on top of the substrate (insert component) 15  in the bottom portion of the concave) on a bottom side of the upper concave portion and the heat-insulating component is disposed on an opening side thereof (Hashizume [0029] and Figure 1C show an additional air gap 19 at the top of the concave portion.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the insulating and insert components of Masanori with the layering of the insulating and insert components taught by Hashizume in order to keep heat away from the inserted components, see Hashizume [0029]. 
Neither Masanori nor Hashizume meet the claimed a heat transfer member is disposed. Analogous in the field of insert components, Lasarov meets the claimed, a heat transfer member is disposed (Lasarov [0023]-[0024] teaches a layer with thermal conductivity can be used next to a heat insulating component.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the insulating and insert components of modified Masanori with the heat transfer layer of Lasarov in order to direct heat away from a functional (insert) component during injection molding processes, see Lasarov [0023]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Masanori as applied to claim 6 above, and further in view of Iwano (US 2017/0352923)
Regarding claim 7, modified Masanori meets the claimed, upper concave portion in a downstream direction along the flow of resin during the molding of the secondary molding section (Hashizume Figure 1C shows a lower and upper portion.)
Modified Masanori does not meet the claimed, wherein a wall is inclined in the downstream direction from the opening of the upper concave portion to a bottom thereof.
, wherein a wall is inclined in the downstream direction from the opening of the upper concave portion to a bottom thereof (Iwano [0122] teaches that a side surface (wall) is angled such that resin flows down the angle.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the insert molding method of Masanori with the angled wall of Iwano in order to direct resin flow near the battery component, see Iwano [0122].
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori as applied to claim 1 above, and further in view of Haussmann (US 2013/0189558).
Regarding claim 10, Masanori meets the claimed, the secondary molding section (Masanori [0012] teaches an upper case) but does not meet the claimed, the insert molding method according to claim 1, wherein the heat-insulating component includes a protruding portion that protrudes.
Analogous in the field of battery assemblies, Haussmann meets the claimed, the insert molding method according to claim 1, wherein the heat-insulating component includes a protruding portion that protrudes toward the secondary molding section (Haussmann [0045] describes a thermal insulation component that interlocks with an upper section, Figure 3 shows the heat insulating component 16 and a protrusion that extends upwards.)

    PNG
    media_image3.png
    366
    754
    media_image3.png
    Greyscale
Although Haussmann does not explicitly teach the upper portion is a secondary molding section, it would have been obvious to a person of ordinary skill in the art to combine the insert molding method and secondary molding section of Masanori with the protruding portion of the thermal insulator as taught by Haussmann in order to interlock the insulator with other components, see Haussmann [0045]. 

Regarding claim 11, Masanori meets the claimed the secondary molding section (Masanori [0012] teaches an upper case) but does not meet the claimed, wherein the heat-insulating component is held by a holding member protruded.
Analogous in the field of battery assemblies, Haussmann meets the claimed, wherein the heat-insulating component is held by a holding member protruded (Haussmann [0045] describe a thermal insulation component that interlocks with an upper portion via a protrusion.)
Although Haussmann does not explicitly teach the upper portion is a secondary molding section, it would have been obvious to a person of ordinary skill in the art to modify the insert molding method and secondary molding section of Masanori with the protrusion of Haussmann in order to interlock the insulator with other components, see Haussmann [0045].
Response to Arguments
In response to the amendments filed 3/9/2021, the rejection under 35 USC 112(b) to claim 9 has been withdrawn.
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hashizume does not have upper and lower concave portions formed in a molding section because they are air gaps. Examiner notes that the office action does not identify the air gaps 17 and 19 as the upper and lower portions but rather the air gaps 17 and 19 are inside of the upper and lower portions which are labeled on Figure 1C above. The concave portions are the top and bottom of the area in which the various components are insert molded. Hashizume [0016]-[0021] and Figures 1A-1D also show how the concave portions are formed in the molds (molding surface) 7 or 9. Regardless, Masanori [0009] also teaches a concave portion formed in a molding section.
Applicant also argues that no element is received in the air gap 17 and therefore is not a reasonable equivalent of the lower concave portion. Examiner again notes that the air gaps are separate from the concave portions. The office action identifies the substrate 15 as the insert component and Figure 1C shows the substrate 15 at the bottom of the lower portion. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744